In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

******************** *
STEVE H. MITCHELL,                   *      No. 14-401V
                                     *      Special Master Christian J. Moran
                  Petitioner,        *
                                     *
v.                                   *
                                     *      Filed: August 9, 2016
SECRETARY OF HEALTH                  *
AND HUMAN SERVICES,                  *
                                     *      Attorneys’ fees and costs
                  Respondent.        *
******************** *
Diana L. Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, counsel for
petitioner;
Jennifer L. Reynaud, United States Dep’t of Justice, Washington, DC, for
respondent.

    UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       Petitioner Steve H. Mitchell filed his application for attorneys’ fees and
costs on July 18, 2016. The Secretary objected to the amount Mr. Mitchell
requested. Mr. Mitchell is awarded $32,891.75.

       Steve H. Mitchell alleged that he had an adverse reaction, including
peripheral polyneuropathy, resulting from the receipt of the tetanus vaccine
administered to him on May 21, 2012. The undersigned issued a decision on the
record denying compensation. Decision, issued Dec. 21, 2015, 2015 WL
11256038. Even though compensation was denied, a petitioner who brings his
petition in good faith and who has a reasonable basis for the petition may be
awarded attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
for petitioner gathered and filed medical records, consulted an expert, and moved
for a decision on the record when further investigation revealed that petitioner was
unlikely to prove his case. Thus, because petitioner’s counsel acted in good faith
and because there was a reasonable basis for proceeding, petitioner is eligible for
an award of attorneys’ fees and costs. Respondent does not contend that petitioner
failed to satisfy these criteria.

       The Secretary objected to the amount Mr. Mitchell requested. She stated
that a suitable amount is between $25,000.00 to $28,000.00. The Secretary further
suggested that the undersigned make a determination as to the amount of an award
within that range. See Resp’t’s Resp. at 3.

       Because the Secretary provided no explanation for how she determined the
range, the Secretary’s representation carries relatively little weight. The attorney’s
timesheets are sufficiently detailed that his activities are understandable. While
there might be some quibbles over specific entries, the Secretary did not make any
specific objections. Overall, the amount of time is reasonable.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $32,891.75 to be a reasonable amount for all
attorneys’ fees and costs incurred. In compliance with General Order No. 9,
petitioner states that he did not incur any out-of-pocket litigation expenses while
pursuing this claim. The undersigned GRANTS Mr. Mitchell’s motion and
awards $32,891.75 in attorneys’ fees and costs. This shall be paid as follows:

      A lump sum payment of $32,891.75, in the form of a check made
      payable jointly to petitioner and petitioner’s attorney, Diana L. Sedar,
      of Maglio Christopher & Toale, PA, for attorneys’ fees and other
      litigation costs available under 42 U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.

      IT IS SO ORDERED.
                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master
                                          2